McKAY, Justice
(dissenting).
I respectfully dissent.
The question here is whether there was an abuse of discretion by the trial court in refusing to grant a temporary injunction against appellee. It is my opinion that it does not clearly appear there was an abuse of such discretion.
For appellee to be subject to Article 4476-7, V.A.T.S., he must be in commerce. The majority has chosen to give the word “commerce” a broad, all-encompassing meaning which I feel the legislature did not intend. The statute defines “intrastate commerce” as “commerce within this State.” Section 1 of Title I of Article 4476-7, states “(a)s used in this Act, except as otherwise specified, the following terms shall have the meanings stated below * * ” and following this statement in subsection (f), “intrastate commerce” is defined as quoted above. The statute has otherwise specified the meaning of the word “commerce.” The language of the statute speaks of commerce in terms of “sale,” “offer to sell,” “transportation,” “receive for transportation,” and “prepared solely for intrastate commerce.” The statute speaks of commerce only in this manner. It does not speak of commerce as “commerical intercourse,” but only in the limited terms enumerated above.
In 53 Tex.Jur.2d, section 147, page 214, it is stated:
“In determining the meaning of a word employed in a statute, the inquiry is not as to its abstract meaning but as to the sense in which it is used * * * *643(h)ence in every case the particular meaning depends on, and must be determined by, the context and subject matter, and the evident intention of the legislature.”
In addition, when the legislature defines a word, the definition, if clear and unambiguous, is binding upon the courts as an expression of legislative intent, regardless of the meaning of the word in its usual or customary usage. 53 Tex.Jur.2d, section 151, page 218, and cases cited therein.
The record shows that appellee had not bought or sold or transported any meat, nor had he offered to sell, received for transportation or prepared any meat for any commerce. It would appear that the intention of the legislature was that one would be in commerce who did any of the enumerated acts listed in the statute within this State. Therefore, I agree with the conclusion of law of the trial court that appellee is not engaged in commerce within the meaning of Article 4476-7, V.A.T.S.
It is not our function to legislate. That power is given to the legislature under the Constitution. We should not attempt to supply legislative intent where the act of the legislature is clear and unambiguous. The term “custom processor” or the description of such an operation is not to be found in the statute. It is my opinion that if appellee is not covered by the statute, the adoption of Federal rules and -regulations does not change his status.
In addition, appellant in oral argument suggested that if this Court did not construe the statute as applying to appellee, then the Federal Government would intervene and regulate custom meat processing as done by appellee. That question should not be considered in passing upon this appeal.
I would affirm the judgment of the trial court.